SUAREZ, J.
Appellant, Angelo Reddick, appeals the trial court’s denial of his Florida Rule of Criminal Procedure 3.850 motion. In its order, the trial court states that it. has no jurisdiction to hear this Rule 3.850 motion as Reddick has another Rule 3.850 motion presently pending on appeal. The trial court attempted in its order to preserve Reddick’s ability to appeal the merits of the present Rule 3.850 motion by denying the motion without prejudice to re-file when the court may have jurisdiction to hear the motion on its merits. The trial court should have dismissed the motion rather than denying it. Because the trial court does not have jurisdiction, its order denying the motion is a nullity. Any ruling by this court affirming or reversing would also be a nullity. See Daniels v. State, 712 So.2d 765 (Fla.1998). Accordingly, we vacate the trial court’s order and the cause is remanded to the trial court to be dismissed. This opinion is without prejudice to Reddick' to re-file his motion with the trial court at the appropriate time.
Remanded with instructions